Citation Nr: 1610988	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  09-10 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative disc disease of the lumbar spine from April 20, 2010.

2.  Entitlement to service connection for radiculopathy of the left lower extremity secondary to service connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Counsel



INTRODUCTION

The Veteran served on active duty from September 1990 to February 1993, and from February 1995 to February 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2012, the Board granted an increased rating to 20 percent for service-connected lumbar spine disability prior to April 20, 2010.  The Board also remanded the case for additional development and consideration.

During the course of the remand, service connection for right lower extremity radiculopathy was granted.  Thus, only the left lower extremity portion of the claim remains on appeal.

Also, pursuant to the Board's June 2012 remand, a statement of the case was issued in August 2014 for the issue of whether the combined evaluation assigned for all service-connected disabilities is proper.  The Veteran did not perfect an appeal as to that issue.

Moreover, in response to a letter sent pursuant to the Board's June 2012 remand, the Veteran's representative indicated in February 2014 that the Veteran is not pursuing a claim for a "TDIU" at this time.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

A review of the Veteran's entire claims file reveals VA treatment records dating up to October 2012.  Therefore, relevant ongoing medical records should be obtained and included in the claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Next, the Veteran was last afforded a VA examination of the spine in January 2013, which was pursuant to the Board's June 2012 remand.   In January 2016, the Veteran's representative requested a new VA examination as the Veteran's lumbar spine disability symptoms may have increased in severity since that time.  Because there may have been changes in the Veteran's conditions the Board finds that a new VA examination would assist in fully and fairly evaluating the Veteran's claim for an increased rating.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, as the Veteran asserts that his left lower extremity radiculopathy disability is due to his lumbar spine disability, the development for the claim for an increased rating for a lumbar spine disability could have an impact on the outcome of the issue of service connection for left lower extremity radiculopathy, that issue is considered inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board finds that the radiculopathy issue should be remanded as well.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records dating since October 2012, including from the Durham VA Medical Center.  
 	
2.  Schedule the Veteran for a VA examination to determine the severity of his service-connected lumbar spine disability.  The entire claims file must be reviewed by the examiner.  All necessary testing should be performed.

In addition to setting forth the symptoms regarding the lumbar spine, a medical opinion should be obtained as to whether the Veteran has left lower extremity radiculopathy that was caused by, or aggravated by, his service-connected spine disability.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Finally, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

